Order unanimously modified by providing that the judgment of foreclosure and sale, dated January 10, 1935, be vacated only to the extent that it adjudges Howilo Real Estate Co., Inc., to be liable to the plaintiff on its bond and allowing said defendant to interpose and file its verified answer to the amended complaint with respect to its liability for any deficiency, upon condition, however, that said defendant be bound by all other proceedings heretofore had in the action, and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Untermyer, Cohn and Callahan, JJ.